        Case 1:04-cv-01194-UNA Document 1178 Filed 06/25/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

KHALID AHMED QASSIM,                            )
                                                )
                        Petitioners             )
                                                )
                  v.                            )                No. 04-cv-01194 (TFH)
                                                )
DONALD J. TRUMP, et al.,                        )
                                                )
                        Respondents.            )
________________________________________________)

                          MOTION FOR STATUS CONFERENCE

       Petitioner Khalid Ahmed Qassim (ISN 242), who has been imprisoned without charge at

the U.S. Naval Base, Guantanamo Bay, Cuba, for more than 18 years, moves for an order

convening a status conference in this case. Counsel for the government has advised that the

government takes no position on this motion.

       The United States Court of Appeals for the District of Columbia Circuit issued its

judgment and remand in this case on June 21, 2019. On August 16, 2019, Qassim moved to

modify Section 1 of the Case Management Order that would govern his habeas corpus

proceeding (Dkt. 1162). The government responded to Qassim’s motion on September 6, 2019

(Dkt. 1166). Qassim replied to the government on October 18, 2019 (Dkt. 1171). Law professors

filed an amicus brief on March 6, 2020 (Dkt. 1175), and the government responded to it on May

3, 2020. (Dkt. 1176).

       The case is therefore ripe for a status conference. In light of the restrictions imposed by

COVID-19, Qassim’s counsel are prepared to conduct this conference by remote electronic

means if it is deemed safer and more convenient by the Court.
Case 1:04-cv-01194-UNA Document 1178 Filed 06/25/20 Page 2 of 2




                            Respectfully submitted,


                            /s/ Thomas B. Wilner
                            Thomas B. Wilner
                            Neil H. Koslowe
                            Shearman & Sterling, LLP
                            401 9th Street, N.W., Suite 800
                            Washington, DC 20004
                            Telephone : 202-508-8050
                            E-mail: twilner@shearman.com
                            nkoslowe@potomaclaw.com

                      Of Counsel for Petitioner Khalid Ahmed Qassim




                               2
